 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

        vs.                                     No. 3:20-cr-00100-SLG-MMS
 CORNELIUS AARON PETTUS, Jr.

                      Defendant.


    RESPONSE IN OPPOSITION TO “MOTION IN LIMINE REGARDING
   NOTICE OF INTENT TO INTRODUCE PRIOR BAD ACTS EVIDENCE”

       Cornelius Pettus is charged with deprivation of civil rights under color of law, based

on his unlawful and willful assault on a citizen while working as an officer with the

Anchorage Police Department in September 2019. This incident was the third time in 18

months that APD investigated Pettus’s use of force against members of the public and

concluded that his conduct was excessive.

       Pettus asks that the government be precluded from informing the jury that Pettus




     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 1 of 9
had previously been notified of and disciplined for excessive use of force. Because this

evidence is highly probative of an essential element of the charged offense—an element

that appears to be at the heart of the central dispute in this case—the evidence is admissible,

and the motion in limine should be denied.

FACTS

       On September 30, 2019, Cornelius Pettus was working as a patrol officer with the

Anchorage Police Department. That evening, while working an unrelated investigation in

Fairview, Pettus and other officers encountered S.A. Pettus recognized S.A. from his

YouTube channel, where S.A. would post videos of himself verbally criticizing police

officers and other government personnel. After exchanging heated words with Pettus, S.A.

left the area on his bicycle.

       Pettus nevertheless decided to issue citations to S.A. for failing to ride his bicycle

sufficiently closely to the right side of the road, and for failing to have reflectors and an

audible signaling device equipped. (Pettus had never issued citations for these violations

before.) Pettus queried S.A.’s information in the Alaska Public Safety Information

Network, traveled to his apartment with another officer, and attempted to serve him the

citations while he was inside. As Pettus began walking back to his patrol car, S.A. followed

him out, wearing only a pair of shorts. S.A. cursed at Pettus and accused him of “playing

games” while filming the interaction on his cell phone. Pettus snatched the phone from

S.A., announcing that “it’s mine now.” When S.A. asked, “So, going to just grab my phone,

huh?”, Pettus responded “So, it’s evidence. Thanks. See ya.” He then shoved S.A. in the


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 2 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 2 of 9
chest and turned to walk back to his car.

       S.A. followed Pettus, who turned around and asked, “What’s up?” He then punched

S.A. in the jaw. Pettus advanced on S.A. and kicked him in the groin, knocking him back.

Pettus stood over S.A., asked him if he “want[ed] more”, and deployed his OC spray on

him. S.A. was arrested for assaulting Pettus and spent approximately a week and a half in

pretrial detention before the municipal prosecutor moved to dismiss the case.

       This episode was not the first time that Pettus used excessive force against a member

of the public. On March 20, 2018, Pettus and other police officers encountered an

intoxicated woman who had been involved in an altercation with employees at a

supermarket. In the course of attempting to place the woman into his police car, the

defendant directed two kicks to her, and then closed the door. In a report written to

document the incident, the defendant claimed to have only used “hard hand control” and

“put [his] hand into [the woman’s] thigh]”; he did not acknowledge kicking her. The

Anchorage Police Department found the defendant’s use of force to be excessive and in

violation of policy.

       On August 21, 2019, Pettus was dispatched to investigate a suspicious person who

may have damaged vehicles. The defendant located a potential suspect, chased him onto a

bike trail, fired his taser at him (missing the suspect), “commandeered” a bicycle from a

bystander, tackled the suspect, and kneed him in the side while he was on the ground. A

memorandum was issued to Pettus on August 28, 2019, informing him that APD had

opened an investigation into his use of force. The use of force was ultimately found to be


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                        Page 3 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 3 of 9
unjustified and outside of policy.

ARGUMENT

1. This evidence is both relevant, highly probative, and admissible

       Evidence of a person’s bad acts is generally inadmissible “to prove a person’s

character in order to show that on a particular occasion the person acted in accordance with

the character.” Fed. R. Evid. 404(b)(1). It is, however, “admissible for another purpose,

such as proving … intent,… knowledge, [or] absence of mistake”. Fed. R. Evid. 404(b)(2).

The evidence of these two prior instances of excessive force is admissible for precisely

these purposes. In order to be admissible,

       the evidence must satisfy the following four requirements:

       (1) it must prove a material element of the offense for which the defendant
       is now charged;

       (2) in certain cases, the prior conduct must be similar to the charged
       conduct;

       (3) proof of the prior conduct must be based upon sufficient evidence; and

       (4) the prior conduct must not be too remote in time.

United States v. Arambula-Ruiz, 987 F.2d 599, 602 (9th Cir. 1993). The evidence at issue

satisfies all four of these requirements.

  1.1. The evidence is relevant to a material element, which will likely be the
     central disputed issue at trial

       It appears that Pettus concedes that he intentionally used physical force against S.A.,

and that he intends to claim that his conduct was justified. See ECF No. 27 at 7. But even

if the jury determines that Pettus’s actions were objectively excessive, that is not in itself


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                            Page 4 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 4 of 9
enough for the government to prove its case. Section 242 is a specific intent offense: in

order to establish the defendant’s guilt, the government must prove that he acted willfully:

that is that his conduct was “‘in open defiance or reckless disregard of a constitutional

requirement that has been made specific and definite.’” United States v. Reese, 2 F.3d 870,

881 (9th Cir. 1993) (quoting Screws v. United States, 325 U.S. 91, 105 (1945)). That means

that Pettus cannot, and should not, be convicted if he entertained an honest but

unreasonable and mistaken subjective belief that his actions were legally justified.

         In this case, the fact that Pettus had previously used excessive force, been placed on

notice that his conduct may have been improper and was under investigation, and (with

respect to the 2018 incident) received discipline and remedial training, speaks directly to

his state of mind on September 30, 2019. Pettus’s engaging in this conduct and having seen

APD’s response makes it significantly more likely that the knew the constitutional

significance of his conduct, intended to violate S.A.’s rights, and was not mistaken about

the legality or justification of his actions.1

         While Pettus is correct that neither prior incident resulted in prosecution or

conviction, that does not render the events irrelevant. While there may have been a

reasonable doubt in the earlier incidents—or any number of other reasons why no

prosecution was initiated—Pettus’s actions and APD’s response still speaks powerfully to

his state of mind here. And courts around the country have recognized as much, repeatedly



1
  Pettus suggests that lack of mistake is not implicated because he concedes that he intentionally used force against
S.A. ECF No. 27 at 7. But the evidence is not sought to rebut the suggestion that Pettus accidentally injured S.A., but
rather to rebut the suggestion that he genuinely but mistakenly believed his conduct was lawful.
U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                                    Page 5 of 9
      Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 5 of 9
upholding the admission of evidence of similar misconduct in § 242 prosecutions to

establish a defendant’s willfulness and intent to do wrong. See, e.g., United States v.

Cowden, 882 F.3d 464, 472-473 (4th Cir. 2018); United States v. Boone, 828 F.3d 705, 711

(8th Cir. 2016); United States v. Rodella, 804 F.3d 1317, 1334 (10th Cir. 2015); United

States v. Brugman, 364 F.3d 613, 620-621 (5th Cir. 2004); United States v. Mohr, 318 F.3d

613, 622 (4th Cir. 2003); United States v. Dise, 763 F.2d 586, 592-593 (3d Cir. 1985). The

evidence is equally relevant here, and the jury should be afforded the opportunity to

consider it when reaching its verdict.

  1.2. The prior incidents are similar to the crime charged

       The government seeks to use this evidence to show knowledge, intent, and lack of

mistake. No factual similarity is required when evidence is used to establish knowledge,

“as long as the prior act was one which would tend to make the existence of the defendant's

knowledge more probable than it would be without the evidence.” United States v.

Ramirez-Jiminez, 967 F.2d 1321, 1326 (9th Cir. 1992). Here, the incidents show that Pettus

was on notice of what conduct APD potentially (and, in the case of the 2018 incident,

actually) deemed to be inappropriate use of force. This makes it more probable that he

actually knew that his use of force in this case was in fact excessive.

       On the other hand, similarity is required if the evidence is used to show intent,

United States v. Miller, 874 F.2d 1255, 1269 (9th Cir. 1985), or lack of mistake, United

States v. Bailleaux, 685 F.2d 1105 at n.1 (9th Cir. 1982). The evidence here meets that test.

As with the charged offense, in both instances Pettus was on duty as a patrol officer. He


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 6 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 6 of 9
confronted members of the public engaged is disruptive and potentially illegal behavior.

Those subjects treated him disrespectfully and failed to respond to his instructions. And

Pettus responded by using excessive force against them. In all three incidents, Pettus wrote

a police report in which he attempted to provide post hoc justifications for his conduct. In

the 2018 incident—as here—Pettus did so by providing an untruthful version of event,

which was refuted by the digital evidence. The similarity thus is highly probative as to his

intent.

  1.3. There is sufficient evidence to establish that the prior incidents happened

          The government “need not prove Rule 404(b) evidence by a preponderance of the

evidence; rather, “‘such evidence should be admitted if there is sufficient evidence to

support a finding by the jury that the defendant committed the similar act.’” United States

v. Bailey, 696 F.3d 794, 799 (quoting Huddleston v. United States, 485 U.S. 681, 685

(1988)).

          There does not appear to be any dispute that the two prior incidents actually

happened. The 2018 incident is largely audio and video recorded, both were witnessed by

multiple police officers, and in both cases Pettus wrote a report documenting his version

of events. While the defense can certainly dispute the details of the events or their

significance, there is more than enough here to clear the “low threshold test” required.

United States v. Dhingra, 371 F.3d 557, 566 (9th Cir. 2004).

  1.4. The prior conduct must not be too remote in time

          The 2018 incident happened approximately 18 months before the charged offense,

and the 2019 incident happened less than 6 weeks before. This is not so remote as to counsel
U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                       Page 7 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 7 of 9
against admission. See United States v. Houser, 929 F.2d 1369, 1373 (9th Cir. 1990)

(offense committed four years before charged crime “is not a remote conviction”), different

aspect of holding abrogated by Buford v. United States, 532 U.S. 59, 64 (2001).

2. This evidence is not unduly prejudicial

       Fed. R. Evid. 404(b)(2) “is a rule of inclusion—not exclusion” and if the evidence

serves a permissible purpose, it should be admitted, unless precluded by Fed. R. Evid. 403.

United States v. Curtin, 489 F.3d 935, 944 (9th Cir. 2007). Pettus’s primary argument on

this point is that the evidence would waste time. He is certainly correct that presenting the

evidence will take more time than not presenting it. But, as noted above, the core facts of

each of the incidents is do not appear to be seriously contested. In both incidents, the

government will present the testimony of a few witnesses are present, the documentation

that Pettus received from APD about their investigation, Pettus’s own report offering his

version of events, and in the case of the 2018 incident, the video recording. In light of the

highly probative nature of this evidence, the time commitment cannot properly be deemed

the kind of “waste” that would support exclusion.

       Pettus also suggests that admission would risk confusing the issues or prejudicing

him. But the government will propose instructing the jury, in the most express terms

possible, that Pettus is on trial for the September 30 incident only, that evidence of the

other acts is admitted for specific purposes and cannot be considered in any other way, and

that Pettus cannot be found guilty unless the government has proven each of the elements

of the indicted charge beyond a reasonable doubt. Jurors are presumed to follow these sorts


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                        Page 8 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 8 of 9
of limiting instructions. United States v. Mende, 43 F.3d 1298, 1302 (9th Cir. 1995).

Moreover, the prior incidents, while excessive, are not especially inflammatory, and are

less egregious than the conduct charged in this case. In light of the nature of the evidence,

considered in combination with appropriate limiting instructions, the limited potential for

prejudice or confusion does not “substantially outweigh[]” the significant probative value.

Fed. R. Evid. 403. As such, there is no obstacle to admission.

CONCLUSION

       The evidence at issue is relevant and probative on the question of the Pettus’s

willfulness, perhaps the central issue in this trial. The dangers of waste of time, confusion,

or unfair prejudice are small. The request to exclude the evidence should be denied.

RESPECTFULLY SUBMITTED August 31, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America

CERTIFICATE OF SERVICE

I hereby certify that on August 31, 2021
a true and correct copy of the foregoing
was served electronically on:

Clinton M. Campion

/s James Klugman
Office of the U.S. Attorney




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 9 of 9
     Case 3:20-cr-00100-SLG-MMS Document 32-2 Filed 08/31/21 Page 9 of 9
